Citation Nr: 1210698	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  07-03 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code, beyond September 17, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty from August 1990 to September 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of a Department of Veterans Affairs (VA) Regional Office (RO) that determined the appellant was not entitled to educational assistance benefits under Chapter 30, Title 38, United States Code, beyond September 17, 2005.


FINDING OF FACT

The Veteran served on active duty from August 1, 1990 to September 16, 1995.


CONCLUSION OF LAW

Entitlement to educational assistance under Chapter 30, Title 38, United States Code, beyond September 17, 2005, is not established.  38 U.S.C.A. § 3031 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.7050, 21.7051 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code, beyond September 17, 2005, in part, to recover educational expenses she incurred while attending the New England Institute of Technology in West Palm Beach, Florida (NEIT) between October 2005 and September 2006.  She does not dispute that served on active duty from August 1, 1990 to September 16, 1995.  She points out, however, that she received multiple letters from VA-including in February 2002-wherein she was informed that she was eligible for educational assistance benefits through September 18, 2009.  She says that she relied on that information to her detriment in that she entered into an educational contract with NEIT, left a job in order to begin school, and incurred nearly $12,000 in educational expenses while attending.

Under applicable law, Chapter 30 benefits must ordinarily be used within 10 years of the date of a veteran's last discharge or release from active duty.  See 38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).  Inasmuch as the Veteran served on active duty from August 1, 1990 to September 16, 1995, her 10-year period for eligibility expired on September 17, 1995.

VA has the authority to extend a period of Chapter 30 eligibility under the circumstances enumerated in 38 U.S.C.A. § 3031(b), (c), and (d) and 38 C.F.R. §§ 21.7050(e), (f), (g), 21.7051(a) (pertaining to, among other things, correction of military records, capture and holding as a prisoner of war by a foreign government or power, physical or mental disability preventing the initiation or completion of the chosen program of education, and the timing of satisfaction of the high school education eligibility criterion).  However, there is nothing in the record to suggest that any of the requisite conditions for an extension are presented here.  Rather, as noted above, the Veteran seeks to establish entitlement to educational assistance benefits beyond September 17, 2005, on grounds of detrimental reliance, due to VA administrative error.

The Board acknowledges the Veteran was, in fact, given erroneous information as to her delimiting date for educational assistance benefits.  Specifically, as alleged, she was informed that she was eligible for educational assistance benefits through September 18, 2009.  A letter correcting the error was apparently mailed to the Veteran in June 2001.  Subsequently, however, in February 2002, she was again informed that she was eligible for benefits until September 18, 2009.

The Board is sympathetic to the Veteran's position, in that she was clearly provided erroneous information as to her eligibility for benefits.  However, it is well established that the Board cannot grant educational assistance benefits based upon the failure of U.S. Government employees to provide accurate information regarding eligibility.  See, e.g., Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of any obligation on VA's part to provide veterans with accurate information pertaining to eligibility for Chapter 30 benefits "cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met"); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.").  The Board has no authority to disregard the specific requirements enacted by Congress, and "neither VA nor the Court can extend [Chapter 30] benefits out of sympathy for a particular veteran."  Harvey, 6 Vet. App. at 422 (quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992)).

On November 9, 2000, the President signed into the law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)).  The VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 
2-2004 (March 9, 2004).  The appeal must be denied.


ORDER

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code, beyond September 17, 2005, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


